PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,977,019 
Issued: 13 Apr 2021			
Application No. 15/813,667
Filed: 15 Nov 2017
For: VEHICLE RADAR SETTING METHOD

:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the “PETITION TO ACCEPT A DELAYED CLAIM FOR PRIORITY UNDER 37 CFR § 1.78(a)(3) and/or 37 CFR § 1.55(e),” filed April 26, 2021. This matter is being properly treated under 37 CFR 1.55(e) as a petition to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), for the benefit of priority to the foreign application listed on the concurrently-filed updated Application Data Sheet (ADS).

The petition is DISMISSED.

A review of the record indicates that applicant did not include a proper reference to the foreign application, for which priority is now sought, within the period specified in 37 CFR 1.55(d). The underlying application issued as U.S. Patent No. 10,977,019 on 13 March 2021. Therefore, the appropriate avenue of relief for adding the priority claim to prior-filed foreign application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.55(e), a request for a certificate of correction, and the certificate of correction fee. See MPEP § 1481.03(II).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may 

The instant petition fails to satisfy requirements (1) and (4) set forth herein. 

With respect to requirement (1), the updated ADS cannot be entered as it indicates that priority to the foreign application is not claimed. As petitioner is seeking to claim priority to the foreign application set forth on the updated ADS, correction upon renewed petition is required. It is noted that the updated ADS appears to be based on Form PTO/SB/14, which should only be used in patent applications filed before 16 September 2012, petitioner may wish to use ADS Form PTO/AIA /14. Any request for reconsideration of this decision must include an updated ADS in compliance with 37 CFR 1.76.

With respect to item (3), petitioner has failed submit a proper statement of unintentional delay. In this regard, petitioner states: “[t]he entire delay between the date the claim was due under 37 CFR 1.55(e)(4) and the date the claim was filed was unintentional.” Petitioner is required to state that “the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional.” Correction is required upon renewed petition.

Moreover, this petition was filed more than two years after the date the foreign priority claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed priority claim was unintentional where the petition to accept such priority claim was filed more than two years after the date the priority claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the foreign priority claim until the filing of a grantable petition was filed was unintentional within the meaning of 35 USC 119(a)-(e) and 37 CFR 1.55 rests with the petitioner.

The first period of delay petitioner must address on renewed petition is the delay in filing the foreign priority claim. Petitioner must explain the delay between when the foreign priority claim was due and when the foreign priority claim was filed.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.55(e). Petitioner must explain why the initial petition was not filed until 26 April 2021.

grantable petition pursuant to 37 CFR 1.55(e).

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.55, regardless of the circumstances that originally resulted in the failure to timely submit the foreign priority claim.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In the instant case, petitioner has not provided any additional explanation for the delay in filing the instant petition. The record reflects that petitioner was notified at least as early as 1 December 2017 that the foreign priority claim had not been recorded (filing receipt issued 1 December 2017).

Before the petition under 37 CFR 1.55(e) can be granted, a renewed petition and statement providing additional information regarding the circumstances surrounding the delay that establishes the entire delay was unintentional must be filed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300


By internet:		EFS-Web11

Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web, call the Patent Electronic Business Center at (866) 217-9197)).